Title: From Thomas Jefferson to John Page, 3 July 1806
From: Jefferson, Thomas
To: Page, John


                        
                            My dear friend
                            
                            Washington July 3. 06.
                        
                        By a letter from mr Walker to mr Madison I learn that he had visited you lately at Rosewell, and thought
                            that some occupation in the public concerns would not be refused by you. I wish there was any thing to offer, which might
                            give you amusement, profit & little labor. but our’s you know is not a government of any great choice of office. we have
                            reason to consider as very near at hand a vacancy in an office, which indeed could offer you no amusement, little
                            emolument, but also no labour. the death of the present worthy loan officer (mr Jones) is considered as inevitably close
                            at hand. this opinion I have from the best medical judge. and the proposing it to you occurs from the information of mr
                            Walker’s letter. the salary is 1500. D. a year, & 150. or 200. D. more as commission on paiment of pensions stationary
                            is allowed, but neither office hire, nor fuel. 1000. D. additional are permitted to be divided between two clerks as the
                            principal pleases. mr Gallatin says that a residence so near to Richmond as that you could ride there once or twice a
                            week, would be sufficient, and that the office books being deposited with the Richmond bank a little before quarter day,
                            they would make all the paiments without charge, considering as a sufficient emolument the deposit of the public money
                            with them which would at the same time save you from trouble and risk. the business can be done by one clerk, but there
                            must still be two. however, nearly all the salary is given to the efficient clerk, & a minimum to the one who is merely
                            nominal, or at least, this may be the arrangement, if it is not so at present. there is probably a clerk in the office
                            well skilled in the business, and whom it might be necessary to keep some time. in the mean while if one of your sons
                            could come in as secondary, in proportion as he advances in his knolege of the business, he might divide in the salary
                            more & more largely, and finally take the principal place & salary. to the Commissioner of loans himself, the office
                            is a perfect sinecure. the introduction of one of your sons into the office, besides adding the benefit of the additional
                            thousand dollars to the family, would by placing him as it were in possession of the office, secure his succeeding to it
                            in that event which you and I ought now to consider as not very remote. I pray that this letter may be considered as
                            strictly confidential to mrs Page & yourself, and as soon as you have made up your mind be so good as to apprise me of
                            it, because, to the sollicitations already recieved, a flood of others will be added on the death of the incumbent. I
                            confess I look to your decision with the more hope, as it would once more place you within reach of Monticello. I
                            understand from mr Gallatin that the circumstance which renders necessary the residence of the officer in the vicinity of
                            Richmond is the occasional transfer of stock, to which his signature is indispensable, and that these transfers being
                            suspended some time before & after quarter day admits an absence of 3. or 4. weeks at each of these periods.
                        Our information from England gives us confidence that the new pretence of ‘accustomed commerce’ will be
                            modified to our mind, & impressments abolished. we have but just heard of the arrival of the Hornet in France, without
                            yet knowing her effect. but notwithstanding the endeavors made here to assassinate that negociation, in embryo, I am not
                            without hopes that reason backed by the present state of things in Europe may still turn it in our favor. present me with
                            all respect & esteem to mrs Page, and accept yourself affectionate salutations & assurances of constant
                            & cordial friendship.
                        
                            Th: Jefferson
                            
                        
                    